UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                             ORDER
J.C. PENNEY CORPORATION, INC.,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Friday, March 13, 2020 at 3:30 pm regarding

Defendant’s Letter-Motion to compel discovery. (ECF No. 32). Plaintiff did not file a timely

opposition as required by Section II.C.3 of the Court’s Individual Practices in Civil Cases, but must

still be prepared to fully discuss the matters presented in Defendant’s Letter-Motion.

         At the above date and time, Defendant’s counsel is directed to call Chambers at (212)

805-0214 with all parties on the line. All counsel who intend to speak during the call must use a

landline or phone with equivalent quality. On receipt of this order, each party is directed to

ensure that all other parties on the case are aware of the conference date and time.


Dated:             New York, New York
                   March 3, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
